Citation Nr: 1613907	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating higher than 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 until his retirement in February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the Chicago, Illinois, RO.

In March 2013 the Veteran testified at a Travel Board hearing in Chicago, Illinois.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was advised in May 2014 that the VLJ who conducted his March 2013 hearing was no longer at the Board and that he had the option to appear at a new hearing or to allow the case to proceed on the evidence of record.  In July 2014 the Veteran replied that he did not wish to appear at a new hearing.  However, in a December 2015 report of contact the Veteran requested a videoconference hearing before the Board.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing with a member of the Board.  38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing at the Chicago RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice letter should be included in the file.

2.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, return the file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

